—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 7, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was sentenced to a term of imprisonment of 4XA to 9 years upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree. On this appeal, his only contention is that he should be credited with 27 days of jail time for his incarceration in Ulster County Jail in connection with his arrest for and subsequent conviction of the crime of criminal possession of a controlled substance in the seventh degree. The calculation of a sentence is properly reviewed by a CPLR article 78 proceeding at the trial level. We therefore decline to resolve this issue on direct appeal.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.